SAVOIE, Judge.
Previously, this court issued a Rule to Show Cause why plaintiff’s appeal should not be dismissed on the grounds of prematurity.
Defendant acknowledges that plaintiff’s appeal results from the district court’s judgment making child support arrearages executory. However, defendant claims that the appeal is premature because the judgment appealed from is based on a previous unsigned judgment setting the child support payments.
The record reflects that the judgment appealed from was rendered on May 7, 1982, and read and signed on May 20, 1982. Thus, it is a final, appealable judgment under L.S.A.-C.C.P. 1911, 2083, and 3943. For this reason, defendant’s allegation of prematurity is without merit.
Motion to Dismiss Appeal is denied. Defendant (Mover) is to pay all costs of this motion. All other costs are to await final disposition of the appeal.
MOTION DENIED.